                   IN THE UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION

  IN RE:                                           )
                                                   )
  BRENDA LEE TURK,                                 )   CASE NO. 19-83316-CRJ7
  SSN: XXX-XX-6425                                 )   CHAPTER 7
                                                   )
       Debtor.                                     )
                                                   )
  JOHN JANUSAS, an individual,                     )   ADVERSARY PROCEEDING
                                                   )   NO. 20-_____________-CRJ
       Plaintiff,                                  )
                                                   )
 v.                                                )
                                                   )
 BRENDA LEE TURK,                                  )
                                                   )
       Defendant.                                  )

             COMPLAINT FOR DETERMINATION OF DISCHARGEABILITY
             AND OBJECTING TO DEBTOR’S DISCHARGE PURSUANT TO
              SECTIONS 523AND 727 OF THE BANKRUPTCY CODE AND
                      ALA. CODE SECTION 8-9A-1, ET SEQ.

        COMES NOW Plaintiff John Janusas (“Plaintiff”), by and through counsel undersigned

counsel, and brings this adversary proceeding against Defendant Brenda Lee Turk. In support of

this complaint, Plaintiff states as follows:

                                         INTRODUCTION

        1.       Defendant Brenda Lee Turk (“Defendant”) filed a voluntary petition for relief under

Chapter 7 of Title 11 of the United States Code, 11 U.S.C. § 101 et seq. (the "Bankruptcy Code")

on November 6, 2019, in the United States Bankruptcy Court of the Northern District of Alabama,

Northern Division.

        2.       This Complaint is timely because the date by which a complaint objecting to the

Debtor’s discharge is February 3, 2020.




                                                  1


Case 20-80007-CRJ          Doc 1    Filed 01/30/20 Entered 01/30/20 09:57:18            Desc Main
                                    Document     Page 1 of 16
                                        JURISDICTION

       3.      This adversary proceeding is commenced pursuant to Rule 7001(4) of the Federal

Rules of Bankruptcy Procedure.

       4.      This Court has subject matter jurisdiction in accordance with 28 U.S.C. § 1334 in

that this proceeding arises in and is related to the above-captioned Chapter 7 case under Title 11.

       5.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409 as this is a core proceeding

pursuant to 28 U.S.C. § 157.

       6.      Defendant filed a voluntary petition for relief under Chapter 7 of Title 11 of the

United States Code, 11 U.S.C. § 101 et seq. (the "Bankruptcy Code") on November 6, 2019, in the

United States Bankruptcy Court of the Northern District of Alabama, Northern Division.

                                            PARTIES

       7.      Plaintiff is an adult resident of Medina County, Ohio, is over the age of

nineteen (19), is a party in interest of the Defendant’s estate, and has standing to bring this

Complaint.

       8.      Defendant Brenda Lee Turk (“Defendant”) is the Debtor in the above-styled

Chapter 7 case and resides in Cullman County, Alabama.

                                   STATEMENT OF FACTS

       9.      Plaintiff and Defendant were a couple and lived together beginning around 1996.

Plaintiff and Defendant never married and always filed separate tax returns.          Plaintiff and

Defendant never held themselves out to as husband and wife.

       10.     Plaintiff and Defendant owned a house in joint tenancy at 1201 County Road 1508,

Cullman, Alabama (“Property”). A true and correct copy of the Statutory Warranty Deed is

attached hereto as Exhibit A.



                                                 2


Case 20-80007-CRJ         Doc 1    Filed 01/30/20 Entered 01/30/20 09:57:18            Desc Main
                                   Document     Page 2 of 16
        11.    Plaintiff was a systems analyst employed by IT Group supporting the US Army

Apache Helicopter. Plaintiff traveled often and, as such, gave Defendant a durable power of

attorney (“Power of Attorney”) around August 14, 2008. A true and correct copy of the Power of

Attorney is attached hereto as Exhibit B.

        12.    In 2011, Plaintiff lost his job and moved to Ohio to find other employment.

        13.    On or about November 16, 2016, Defendant, using said Power of Attorney, deeded

the Property to herself (“Fraudulent Transfer”). A true and correct copy of the Quit Claim Deed

is attached hereto as Exhibit C.

        14.    The fair market value of the home at the time was approximately $186,000.00 and

had a mortgage on it of about $100,000.00. Said transfer was fraudulent, without consideration,

and done without the consent or knowledge of Plaintiff.

        15.    On or about July 3, 2017, Plaintiff discovered the Fraudulent Transfer. Defendant

refused to discuss the Fraudulent Transfer with Plaintiff or give any paperwork to him regarding

same.

        16.    On or about July 23, 2018, Plaintiff filed a civil action against Defendant for breach

of trust and fraud in the Circuit Court of Cullman County; John Janusas v. Brenda Turk; Civil

Action No. CV-2018-900265 (“Civil Suit”).

        17.    On or about March 4, 2019, Plaintiff filed a motion for summary judgment in the

Civil Suit.

        18.    The Circuit Court set the summary judgment motion for hearing on November 7,

2019 (the “Hearing”).

        19.    On November 6, 2019, right before the Hearing, Defendant voluntarily filed for

Chapter 7.



                                                 3


Case 20-80007-CRJ         Doc 1    Filed 01/30/20 Entered 01/30/20 09:57:18             Desc Main
                                   Document     Page 3 of 16
                                           COUNT ONE

                  NON-DISCHARGEABILITY UNDER SECTION 523(a)(2)(A)
                            OF THE BANKRUPTCY CODE


           20.   Plaintiff incorporates by reference the allegations contained in the preceding

paragraphs as if fully set out herein.

           21.   Bankruptcy Code § 523(a)(2)(A) provides, in relevant part, that:

                 (a) A discharge under section 727, 1141, 1228(a), 1228(b) or 1328(b) of
                 this title does not discharge an individual debtor from any debt—

                 (b) for money, property, services, or an extension, renewal, or refinancing
                 of credit, to the extent obtained by—

                 (c) false pretenses, a false representation or actual fraud, other than a
                 statement respecting the debtor’s or an insider’s financial condition…

           22.   All or part of the debt is non-dischargeable as it is a debt for money, property,

services, or an extension, renewal, or refinancing or credit, that was obtained by false pretenses, a

false representation, or actual fraud by Defendant within the meaning of Bankruptcy Code § 523

(a)(2)(A).

           WHEREFORE, premises considered, Plaintiff demands judgment against Defendant in the

amount of such damage incurred from such activities, costs of this action, and for such other,

different and further relief as to which the Plaintiffs may be entitled and as determined by the trier

of fact.

                                          COUNT TWO

                   NON-DISCHARGEABILITY UNDER SECTION 523(a)(4)
                            OF THE BANKRUPTCY CODE

           23.   Plaintiff incorporates by reference the allegations contained in the preceding

paragraphs as if fully set out herein.



                                                  4


Case 20-80007-CRJ          Doc 1    Filed 01/30/20 Entered 01/30/20 09:57:18             Desc Main
                                    Document     Page 4 of 16
        24.      Bankruptcy Code § 523(a)(4) provides, in relevant part, that:

                 (a) A discharge under section 727, 1141, 1228(a), 1228(b) or 1328(b)
                 of this title does not discharge an individual debtor from any debt –

                 ...
                        (4) for fraud or defalcation while acting in a fiduciary
                        capacity, embezzlement, or larceny . . . .

        25.      All or part of the debt owed to Plaintiff is non-dischargeable as it is a debt for

fraud or defalcation while acting in a fiduciary capacity, embezzlement, or larceny within the

meaning of Bankruptcy Code § 523(a)(4). Defendant was in a fiduciary relationship with

Plaintiff and committed fraud while acting in that fiduciary capacity.

        WHEREFORE, premises considered, Plaintiff demands judgment against Defendant in

the amount of such damage incurred from such activities, costs of this action, and for such other,

different and further relief as to which the Plaintiffs may be entitled and as determined by the

trier of fact.

                                          COUNT THREE

                  NON-DISCHARGEABILITY UNDER SECTION 523(a)(6)
                           OF THE BANKRUPTCY CODE

        26.      Plaintiff incorporates by reference the allegations contained in the preceding

paragraphs as if fully set out herein.

        27.      Bankruptcy Code § 523(a)(6) provides, in relevant part, that:

                 (b) A discharge under section 727, 1141, 1228(a), 1228(b) or 1328(b) of
                 this title does not discharge an individual debtor from any debt –

                 ...
                         (6) or willful and malicious injury by the debtor to another entity or
                 to the property of another entity . . . .




                                                   5


Case 20-80007-CRJ          Doc 1    Filed 01/30/20 Entered 01/30/20 09:57:18              Desc Main
                                    Document     Page 5 of 16
        28.    All or part of the debt owed to Plaintiff is non-dischargeable as it is a debt for

willful and malicious injury caused by the Defendant within the meaning of Bankruptcy Code

§ 523(a)(6).

                                          COUNT FOUR

                          FRAUDULENT CONVEYANCE UNDER
                         SECTION 8-9A-1 ET SEQ., ALA. CODE 1975

       29.     Plaintiff incorporates by reference the allegations contained in the preceding

paragraphs as if fully set out herein.

       30.     Ala. Code Section 8-9A-4 provides, in relevant parts, that:

               Transfers fraudulent as to present and future creditors.

               (a) A transfer made by a debtor is fraudulent as to a creditor, whether the
               creditor's claim arose before or after the transfer was made, if the debtor
               made the transfer with actual intent to hinder, delay, or defraud any creditor
               of the debtor.

               (b) In determining actual intent under subsection (a), consideration may
               be given, among other factors, to whether:

                       (1) The transfer was to an insider;

                       (2) The debtor retained possession or control of the property
                       transferred after the transfer;

                       (3) The transfer was disclosed or concealed;

                       …

                       (5) The transfer was of substantially all the debtor's assets;

                       (6) The debtor absconded…

       31.     Ala. Code § 8-9A-1(8)(a) defines the term insider as, “[a] relative of the debtor or

of a general partner of the debtor” if the debtor is an individual.




                                                  6


Case 20-80007-CRJ          Doc 1    Filed 01/30/20 Entered 01/30/20 09:57:18             Desc Main
                                    Document     Page 6 of 16
           32.   Pursuant to Ala. Code § 8-9A-4, Defendant fraudulently conveyed the Property

described above outside of the ordinary course of business. Defendant retained and wrongfully

disposed of the proceeds (if any) of the Property set forth in paragraph 14 above.

           33.   With the intent to hinder, delay, or defraud her creditors (including Plaintiff) and/or

the trustee, Defendant knowingly and fraudulently failed to list the above-mentioned fraudulent

transfer in her bankruptcy schedules and concealed same from this Court, the trustee, and her

creditors.

           34.   Defendant knowingly and fraudulently withheld and/or concealed assets (or the

value thereof) in her bankruptcy schedules.

           35.   With the intent to hinder, delay, or defraud her creditors (including Plaintiff) and/or

the trustee, Defendant knowingly and fraudulently concealed the civil action styled John Janusas

v. Brenda Turk; Civil Action No. CV-2018-900265 filed in the Circuit Court of Cullman County,

Alabama, on July 23, 2018.

           36.   As a result of Defendant’s fraudulent acts and concealment, Plaintiff’s ability to

satisfy its judgment against Defendant in the Civil Suit has been defeated, Plaintiff was prejudiced,

and Defendant has hindered and delayed the trustee, Plaintiff, and other creditors.

           WHEREFORE, premises considered, Plaintiff demands judgment against Defendant in the

amount of such damage incurred from such activities, costs of this action, and for such other,

different and further relief as to which the Plaintiffs may be entitled and as determined by the trier

of fact.




                                                   7


Case 20-80007-CRJ           Doc 1    Filed 01/30/20 Entered 01/30/20 09:57:18              Desc Main
                                     Document     Page 7 of 16
                                           COUNT FIVE

                       OBJECTION TO DEBTOR’S DISCHARGE UNDER
                       SECTION 727(a)(3) OF THE BANKRUPTCY CODE

        37.      Plaintiff incorporates by reference the allegations contained in the preceding

paragraphs as if fully set out herein.

        38.      Bankruptcy Code §§ 727(a)(3) provides that:

                 (a) The court shall grant the debtor a discharge, unless

                 ...

                         (3) the debtor has concealed, destroyed, mutilated, falsified, or
                 failed to keep or preserve any recorded information, including books,
                 documents, records, and papers, from which the debtor’s financial condition
                 or business transactions might be ascertained, unless such act or failure to
                 act was justified under all of the circumstances of the case;

        39.      By virtue of the foregoing, the Debtor’s discharge should be denied under

Bankruptcy Code § 727(a)(3) as she fraudulently transferred the Property to herself by blatantly

falsifying the Quit Claim Deed .

        WHEREFORE, premises considered, Plaintiff demands judgment against Defendant in

the amount of such damage incurred from such activities, costs of this action, and for such other,

different and further relief as to which the Plaintiffs may be entitled and as determined by the

trier of fact.

                                                              /s/ Stuart M. Maples
                                                              STUART M. MAPLES
                                                              (ABS-1974-S69S)

MAPLES LAW FIRM, PC
200 Clinton Avenue West, Suite 1000
Huntsville, Alabama 35801
Tel: (256) 489-9779
Fax: (256) 489-9720
smaples@mapleslawfirmpc.com



                                                  8


Case 20-80007-CRJ          Doc 1    Filed 01/30/20 Entered 01/30/20 09:57:18            Desc Main
                                    Document     Page 8 of 16
                                 CERTIFICATE OF SERVICE

        I do hereby certify that on January 30, 2020, a copy of the foregoing document was served
on the following by Electronic Case Filing a copy of the same.

Judith Thompson
P.O. Box 18966
Huntsville, AL 35804
Trustee

Stuart L. Moore
101 1st Avenue NE, Ste 130
Cullman, Alabama 35055
Counsel for Defendant

        I do hereby certify that on January 30, 2020, a copy of the foregoing document was served
on the following by mailing a copy of the same United States Mail, properly addressed and first-
class postage prepaid.

Brenda Lee Turk
1201 Co Rd 1508
Cullman, Alabama 35058
Debtor/Defendant

                                                           /s/ Stuart M. Maples
                                                           STUART M. MAPLES




                                               9


Case 20-80007-CRJ        Doc 1    Filed 01/30/20 Entered 01/30/20 09:57:18           Desc Main
                                  Document     Page 9 of 16
                            Exhibit A
                      Statutory Warranty Deed




Case 20-80007-CRJ   Doc 1    Filed 01/30/20 Entered 01/30/20 09:57:18   Desc Main
                            Document      Page 10 of 16
Case 20-80007-CRJ   Doc 1    Filed 01/30/20 Entered 01/30/20 09:57:18   Desc Main
                            Document      Page 11 of 16
                            Exhibit B
                            Power of Attorney




Case 20-80007-CRJ   Doc 1    Filed 01/30/20 Entered 01/30/20 09:57:18   Desc Main
                            Document      Page 12 of 16
Case 20-80007-CRJ   Doc 1    Filed 01/30/20 Entered 01/30/20 09:57:18   Desc Main
                            Document      Page 13 of 16
Case 20-80007-CRJ   Doc 1    Filed 01/30/20 Entered 01/30/20 09:57:18   Desc Main
                            Document      Page 14 of 16
                            Exhibit C
                             Quit Claim Deed




Case 20-80007-CRJ   Doc 1    Filed 01/30/20 Entered 01/30/20 09:57:18   Desc Main
                            Document      Page 15 of 16
Case 20-80007-CRJ   Doc 1    Filed 01/30/20 Entered 01/30/20 09:57:18   Desc Main
                            Document      Page 16 of 16
